                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JOHNNIE EDWARD BANKS, JR.,

            Petitioner,

v.                                            Civil Action No. 5:19CV189
                                                                 (STAMP)
C. GOMEZ, Warden,

            Respondent.


                      MEMORANDUM OPINION AND ORDER
                   AFFIRMING AND ADOPTING REPORT AND
                RECOMMENDATION OF MAGISTRATE JUDGE AND
               DENYING LETTER MOTION TO APPOINT COUNSEL

                          I.   Procedural History

      The pro se1 petitioner, Johnnie Edward Banks, Jr. (“Banks”),

filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.    ECF No. 1.     Petitioner was formerly incarcerated at FCI

Gilmer in Glenville, West Virginia, when he filed his petition

challenging the validity of his sentence from the United States

District Court for the Western District of Virginia.          ECF No. 10.

In   his   petition,   petitioner   alleges   that   his   conviction   for

burglary no longer qualifies as a predicate conviction for a career

offender enhancement.      ECF No. 1 at 5.    For relief, petitioner is

requesting that this Court remove his career offender enhancement

and re-sentence him accordingly.       Id. at 8.




      1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
         This civil action was referred to United States Magistrate

Judge James P. Mazzone under Local Rule of Prisoner Litigation

Procedure        2.     Magistrate         Judge     Mazzone      issued   a   report   and

recommendation (ECF No. 11) recommending that the petitioner’s

petition (ECF No. 1) be denied and dismissed without prejudice.

ECF No. 11 at 8.              The petitioner did not file objections to the

report and recommendation.                 For the following reasons, this Court

affirms and adopts the report and recommendation in its entirety.

                                    II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo       review    of    any    portion    of    the    magistrate    judge’s

recommendation to which objection is timely made.                          As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”         28 U.S.C. § 636(b)(1)(A).              Because the petitioner did not

file      any    objections         to    the    report     and    recommendation,      the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                         28 U.S.C.

§ 636(b)(1)(A).

                                     III.       Discussion

         In    his    report    and       recommendation,         the   magistrate   judge

correctly noted that in the instant case, the petitioner does not

attack the execution of his sentence, but instead challengers the

validity of his sentence.                 ECF No. 11 at 5.         The magistrate judge


                                                 2
determined that although petitioner does not raise the savings

clause, he is not entitled to its application.         ECF No. 11 at 6.

The magistrate judge properly determined that because petitioner is

challenging his sentence in a § 2241, he must meet all four prongs

of the Wheeler2 test for this Court to have jurisdiction to hear

his challenge on the merits.      Id. at 6.     The magistrate judge

determined that in this case, even if petitioner meets the first,

second, and third prongs of Wheeler, petitioner cannot meet the

fourth prong, which requires a showing that due to a retroactive

change in the law, petitioner’s sentence now presents an error

sufficiently grave to be deemed a fundamental defect.         Id. at 6-7.

Upon review, the magistrate judge concluded that the law in this

Circuit makes clear that petitioner cannot satisfy the fourth

Wheeler prong, and, therefore, fails to satisfy the § 2255(e)

savings clause.     Id. at 8.   Thus, because the magistrate judge

determined that the petitioner cannot satisfy the savings clause of

§ 2255(e) under Wheeler, the magistrate judge properly concluded

that his claim may not be considered under § 2241, and that this

Court    is   without   jurisdiction   to   consider    his    petition.

Accordingly, the magistrate judge recommended that the petitioner’s

petition (ECF No. 1) be denied and dismissed without prejudice.

Id. at 8.




     2
        United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018).

                                  3
       Upon   review,      this    Court        finds    no    clear    error   in    the

determinations      of   the      magistrate      judge       and   thus    upholds   his

recommendation.

       Further, the petitioner’s motion to appoint counsel (ECF No.

12) is denied.      In contrast to a criminal proceeding in which the

Court has a duty to assign counsel to represent an indigent

defendant in accordance with his constitutional rights, the Court

in a civil case has the discretion to request an attorney to

represent a person unable to employ counsel.                            See 28 U.S.C.

§ 1915(e)(1).      It is well settled that in a civil action, the Court

should appoint counsel to represent an indigent only after a

showing of a particular need or exceptional circumstances. Cook v.

Bounds, 518 F.2d 779 (4th Cir. 1975).                       “The question of whether

such    circumstances      exist     in    any        particular     case    hinges    on

characteristics of the claim and the litigant.” Whisenant v. Yuam,

739 F.2d 160, 163 (4th Cir. 1984).                    Upon review of the pending

motion, the undersigned is of the opinion that the petitioner has

failed to show a particular need or exceptional circumstances that

would    require     the     assistance          of     a     trained      practitioner.

Accordingly, the motion is denied.

                                  IV.     Conclusion

       For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 11) is AFFIRMED and ADOPTED in its

entirety.     Accordingly, the petition for writ of habeas corpus


                                            4
pursuant to 28 U.S.C. § 2241 (ECF No. 1) is DENIED and DISMISSED

WITHOUT PREJUDICE. In addition, the petitioner’s motion to appoint

counsel (ECF No. 12) is DENIED.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.   Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.   See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.     Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    September 19, 2019



                               /s/ Frederick P. Stamp, Jr.
                               FREDERICK P. STAMP, JR.
                               UNITED STATES DISTRICT JUDGE




                                  5
